Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted the petition of special status under the Cancer Immunotherapy Pilot Program as set forth in the notice published in 81 Federal Register 42328 (June 29, 2016). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 22, 2022  has been entered. 
Claims 150-152, 155, 158-166, 171 and 172 are currently pending. Claim 1 has been amended and claims 156-157, 167-170 have been canceled by Applicants’ amendment filed on 3/22/2022. No claims were added. 
Applicants’ election without traverse of Group I, claims 150-157, directed to a method of treating cancer in response to the restriction requirement filed on 1/15/2021 was previously acknowledged.
Claims 158-166 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-III was previously made FINAL. 

Therefore, claims 150-152, 155 and 171-172 are currently under examination to which the following grounds of rejection are applicable.  
Response to arguments
Withdrawn  Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
In view of Applicants’ abandonment of Application 17/205951, the rejection of claims 150-152, 155 and 171-172 on the ground of nonstatutory double patenting as being unpatentable over claims 1-149 of copending Application No. 17/205,951 as per claims filed 3/12/2021 is rendered moot.
                                    Claim Rejections - 35 USC § 103	In view of Applicants amendment of claim 1 and cancelation of claims 156-157, 167-170, the rejection of claims 150-152, 155 and 171-172 under 35 U.S.C. 103(a) as being unpatentable over Beatty et al. (U.S. Pub. 2016/0311917, issued as U.S. Patent 10,640,569; of record IDS filed on 6/26/2020) Slepushkin et al., (US Pub. 2020/0399655; filing priority Nov 23, 2015;  of record) and Liu et al., (US Pub. 2008/0293142) has been withdrawn.
As applicants concede, the combined teaching of Beatty et al. and the cited references do not make obvious the claimed dual two-in-one vector expressing PD-1 shRNA / TIGIT shRNA combination resulting in surprisingly superior antitumor effects.  
Claim Rejections - 35 USC § 112
In view of Applicants amendment of claim 1 and cancelation of claims 156-157, 167-170, the rejection of claims 150-152 and 167-172  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
New grounds of rejection
Claim Rejections - 35 USC § 112 – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 150-152, 155 and 171-172 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

Claim 150 is directed to methods for treating cancer comprising administering a T cells to a human subject having cancer, said T cell comprising a dual-two -in one vector that comprises (i) a first nucleotide sequence that encodes and expresses in the T cell: (a) a shRNA under the control of a U6 Pol III promoter that inhibits expression of PD-1 and (b) a shRNA under the control of a U6 Pol III promoter that inhibits expression of TIGIT, wherein the two a U6 Pol III promoters are oriented in different orientation from each other. Claim 150 is broadly but reasonably interpreted as comprising a genus of uncharacterized  shRNA under the control of a U6 Pol III promoter that inhibit PD-1 in combination with a genus of uncharacterized  shRNA under the control of a U6 Pol III promoter that inhibit TIGIT leading to improved survival and improved tumor burden compared with other dual KD CAR-T cells. There is not structure/function correlation for the claimed dual -two-in -one vectors comprising any and all combinations of shRNAs under the control of a U6 Pol III promoter that inhibit PD-1 and shRNAs under the control of a U6 Pol III promoter that inhibit TIGIT.

    PNG
    media_image1.png
    177
    158
    media_image1.png
    Greyscale
The specification illustrates in Figure 21 A-C various siRNA or shRNA sequences including shTIGIT: #739 and their shRNA-mediated knock-down efficacies. See for example, Figure 21C for shRNA-mediated knock-down y of shTIGIT: #739 relative to shTIGIT: #2. In relation to the generation of the shPD-1, the specification teaches that a plasmid was constructed so that shPD-1 was expressed by human U6 promoter instead of mouse U6 promoter with the hU6-shPD-1 base sequence (SEQ ID NO. 224) (paragraph [0460] of the published application). A plasmid which expresses shTIM-3 and shPd-1 simultaneously and CD19 CAR is disclosed in Example 7 and evaluation of its efficacy in Example 8. The Specification discloses selection of specific shRNA, i.e.,  shCTLA-4: #1; shLAG-3: #1278; shTIGIT: #739; shTIM-3: #3 for the generation of Two-in-One vector which significantly repress the expression of the corresponding targeted immune checkpoints inhibitors and are less affected to CAR-T expansion (FIG. 21B-C); (e.g, “CTLA-4, LAG-3, TIGIT or TIM-3 KD CAR-T cells were constructed through transformation of 21-mer siRNAs to shRNA format and finally selected each immune checkpoints targeting shRNAs (shCTLA-4: #1; shLAG-3: #1278; shTIGIT: #739; shTIM-3: #3), which significantly repress the expression and are less affected to CAR-T expansion ).”  (paragraph [0473] ). Example 10 discloses the generation of dual Two-in-One vectors  including the following combinations, PD-1 and CTLA-4, PD-1 and LAG-3, PD-1 and TIGIT, and PD-1 and TIM-3, wherein the “It was found that PD-1_TIGIT KD CAR-T cells shows surprisingly superior antitumor effect compared to other dual KD CAR-T cells (FIG. 23)” providing support for the relevance of the selected shTIGIT: #739 in combination with shPD-1 expressed by human U6 promoter instead of mouse U6 promoter with the hU6-shPD-1 base sequence (SEQ ID NO. 224). In fact, the applicant is on record as stating that the ordinary artisan would have had no reason to expect that other dual knock-down CAR-T cells, i.e., PD-l/CTLA-4, PD-1/TIM-3 and PD-1/LAG-3 would lead to the same surprisingly superior antitumor effects. See page 12 of Applicants’ remarks filed on 6/30/2021 “In sharp contrast, all mice that received other dual knock-down CAR-T cells, i.e., PD-l/CTLA-4, PD-1/TIM-3 and PD-1/LAG-3 dual known-down CAR-T cells were dead by day 26 of the experiments. See FIG. 23 (lack of photograph (top panel) and lack of data points on graphs (bottom panel) indicate the involved mice had died).” And, furthermore, “each of the other dual KD CART cells tested (i.e., PD-1 shRNA/CTLA-4 shRNA, PD-1 shRNA/TIM-3 shRNA, and PD-1 shRNA/LAG-3 shRNA KD CAR-T cells, depicted in FIG. 23 as "shPD-l-shCTLA-4," "shPD-l-shTIM- 3," and "shPD-l-shLAG-3," respectively).”

    PNG
    media_image2.png
    312
    713
    media_image2.png
    Greyscale

The Specification contemplates the generation of other dual two-in- one vectors comprising (a) a shRNA under the control of a U6 Pol III promoter that inhibits expression of PD-1 and (b) a shRNA under the control of a U6 Pol III promoter that inhibits expression of TIGIT, wherein the two a U6 Pol III promoters are oriented in different orientation from each other according to Figure 22A, however, the Specification does not teach other examples of dual knock-down CAR-T cells comprising (a) a shRNA under the control of a U6 Pol III promoter that inhibits expression of PD-1 and (b) a shRNA under the control of a U6 Pol III promoter that inhibits expression of TIGIT improved survival and improved tumor burden relative to other combinations, e.g, shPD-l-shCTLA-4," "shPD-l-shTIM- 3," and "shPD-l-shLAG-3, all of them  comprising the same dual two-in-one vector backbone. 
    PNG
    media_image3.png
    185
    883
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    135
    261
    media_image4.png
    Greyscale
The  specification is silent about what nucleotides of the of 21-mer siRNAs to shRNA format of the shTIGIT identified as # 739 are critical for the observed PD-1_TIGIT blockade of CAR-T cells. Accordingly, the specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed T cells comprising a dual-two -in one vector that comprises: (i) a first nucleotide sequence that encodes and expresses in the T cell: (a) a genus of  shRNAs under the control of a U6 Pol III promoter that inhibits expression of PD-1 and (b) a genus of shRNAs under the control of a U6 Pol III promoter that inhibits expression of TIGIT, wherein the two a U6 Pol III promoters are oriented in different orientation from each other, showing surprisingly superior antitumor effects (improved survival and improved tumor burden) (See page 12 of Applicants’ remarks filed on 6/30/2021). In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed. Any claim not specifically recited is included in the rejection because it depends from a rejected claim.

Conclusion
Claims 150-152, 155 and 171-172 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633